Citation Nr: 1113262	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-03 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder, and if so whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, and if so whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March 1978 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2009, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review. 

The issues of entitlement to service connection for a right knee disorder and entitlement to service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 1998, the RO denied service connection for a right knee disorder and the Veteran was informed of the decision in January 1999.  He did not timely disagree.  

2.  Additional evidence associated with the claims file since the RO's December 1998 decision was not previously before agency decision makers and relates to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claim of service connection for a right knee disorder.  

3.  In December 1993, the RO denied service connection for residuals of a tail bone injury and the Veteran was informed of the decision that same month.  He disagreed and in March 1994, the RO continued the denial.  A statement of the case was issued in April 1994, and the Veteran did not timely appeal.  

4.  In September 1995, and December 1998, the RO found that no new and material evidence had been received to reopen the claim.  

5.  Additional evidence associated with the claims file since the RO's December 1998 final decision was not previously before agency decision makers and relates to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.   


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's December 1998 decision and the claim for service connection for a right knee disorder is reopened. 38 U.S.C.A. § 5108 (West 2002).

2.  New and material evidence has been received since the RO's December 1998 decision and the claim for service connection for a low back disorder is reopened. 38 U.S.C.A. § 5108 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, as to the issues regarding new and material evidence on the claims for service connection for a right knee disorder and a low back disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id. Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A Right Knee Disorder

Initially the Board wishes to point out that in a December 1998 rating decision, the RO denied service connection for a right knee condition on the basis that the claim was not well grounded under the law then in effect.  The Veteran requested that the claim be readjudicated in a letter dated in December 2004.  The VCAA, which was enacted on November 9, 2000, requires readjudication if the claim (1) became final between July 14, 1999, and the enactment of the VCAA, (2) was issued by the Secretary of Veterans Affairs or a court on the basis the claim was not well grounded, and (3) the Veteran made a request for readjudication within two years of the enactment of the VCAA.  See Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-100 (2000).  Where such a claim is readjudicated, the prior decision is to be treated as though it had never been made.  See also VAOPGCPREC 3-2001 (Jan. 22, 2001); VBA Fast Letter 00-87 (Nov. 17, 2000).

Here the denial of service connection for a right knee condition was denied as not well grounded and became final between July 14, 1999 and November 9, 2000; however the Veteran did not request readjudication within two years of November 9, 2000, and therefore new and material evidence is needed to reopen the claim for entitlement to service connection for a right knee disability.

The Veteran's initial claim of service connection for a right knee disorder was denied in a December 1998 rating decision. The RO so informed the Veteran in that same month.  He did not appeal this decision.  The decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran seeks to reopen his claim. 

In the December 1998 rating decision, the RO considered the Veteran's service treatment records, a VA examination of August 1993 and private medical evidence dated in April 1998.   

The RO denied the claim for service connection for a right knee disorder after finding that the service records showed a complaint of right knee pain and the 1993 VA examination showed no right knee disorder.  

Evidence added to the record since the December 1998 denial includes VA treatment records and a lay statement from the Veteran's aunt.  Among this evidence are findings by VA health professionals that the Veteran has a right knee disorder diagnosed as patella femoral syndrome (see, VA record of April 2005).  This evidence is new and material since it shows a current disability which was not previously of record.  Additionally the Veteran's aunt has stated that the Veteran stayed with her in June and July 1983 after his service release and that he complained of knee pain which he reported was due to an injury in service.  This evidence is new and material since it relates to a right knee problem complained of immediately after service discharge.  As noted above, new evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds that this evidence is new and material since it relates to unestablished facts and it creates a reasonable possibility of substantiating the claim.  Thus, the Board will reopen the claim.

A Low Back Disorder

In December 1993, the RO denied service connection for residuals of a tail bone injury and the Veteran was informed of the decision that same month.  He disagreed and in March 1994, the RO continued the denial.  A statement of the case was issued in April 1994, and the Veteran did not timely appeal.  That decision became final.   In September 1995, and December 1998, the RO found that no new and material evidence had been received to reopen the claim.  The Veteran did not timely disagree with either decision and the September 1995 and the December 1998 decisions are final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran seeks to reopen his claim. 

In the December 1993 decision, the RO considered the Veteran's service treatment records and 1993 VA examination reports.  The service treatment records showed that the Veteran was treated in November 1978 for low back pain due to an injury.  X-rays were negative and he was referred for physical therapy.  The RO found that the condition was acute and transitory due to lack of continuity of treatment since separation.  The March 1994 decision confirmed and continued the denial after the Veteran submitted service treatment records, one of which was duplicative and the other which showed no costovertebral angle tenderness.  The Veteran did not timely appeal the denial and it became final.  

In September 1995, after the Veteran submitted a record from his prior employer showing he worked from December 1984 to January 1989 and voluntarily quit and a private record showing a back injury in August 1993 that was work related, the RO found that no new and material evidence had been received to reopen the claim.  The Veteran did not timely disagree and that decision is final.  In December 1998, the RO found that no new and material evidence had been received.  The RO considered private records dated in 1998 which showed that the Veteran was treated for back injury.  The Veteran was notified of the decision in January 1999 and he did not timely disagree.  The December 1998 decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran seeks to reopen his claim. 
 
Evidence added to the record since the December 1998 denial includes VA treatment records and a lay statement from the Veteran's aunt.  The Veteran's aunt has stated that the Veteran stayed with her in June and July 1983 after his service release and that he complained of back pain which he reported was due to an injury in service.  This evidence is new and material since it relates to a low back problem complained of immediately after service discharge.  Again, new evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds that this evidence is new and material since it relates to an unestablished fact and it creates a reasonable possibility of substantiating the claim.  Thus, the Board will reopen the claim.


ORDER

New and material evidence has been received and the claim for service connection for a right knee disorder is reopened.

New and material evidence has been received and the claim for service connection for a low back disorder is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks service connection for a right knee disorder and for a low back disorder related to an injury in service.  His service treatment records show that on November 21, 1978 he was treated for an injury and complained of low back pain.  The following day he reported increased right knee pain.  It was noted that this was noted in the record to have increased since November 23, 1978; however since the note is dated November 22, 1978 the Board assumes that the November 23 date is a typographical error.  There is no separation examination report in the file.  The Veteran has currently been diagnosed with patellofemoral syndrome (see, e.g.,VA record of April 2005), and with degenerative arthritic changes of some of the lumbar vertebral bodies with marginal spur formation and narrowed disc space between L5-S1 (see, e.g.,VA record of July 2004).  

The Veteran served until May 1983.  His aunt has submitted a statement that the Veteran stayed with her in June and July 1983 and that during that time she witnessed the Veteran experiencing pain in his back and his knee.  She stated that she provided him with Tylenol.  She stated that at that time he told her that he had injured his knee and tail bone in service.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim of entitlement to service connection, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the evidence of record is such that the duty to obtain a medical examination is triggered in this case.

Additionally the Veteran has testified at a hearing before a hearing officer at the RO that he underwent a separation examination at Fort Leavenworth, Kansas.  He requested that VA try to obtain that record since he told the examiner at that time about his back complaints.  In response to a request for information dated in August 2005 it was determined that the document was not of record.  A formal finding of unavailability was not associated with the record. 

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file the Veteran's claimed separation examination from all available sources.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempt made and a formal finding of unavailability should be associated with the claims file.

2.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his right knee and his low back disorders.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner should obtain a complete history from the Veteran regarding both disorders.  After a complete review of the file and examination of the Veteran, the examiner should offer an opinion with complete rationale as to whether it is at least as likely as not that any currently diagnosed right knee disorder and/or low back disorder is related to the Veteran's service.  


3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2009); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claims should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


